EXHIBIT 10.1

FORM OF

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is made and entered into as of
October 1, 2019, by and among Citizen Energy Operating, LLC, a Delaware limited
liability company (“Parent”), Citizen Energy Pressburg Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), Roan
Resources, Inc., a Delaware corporation (the “Company”) and the undersigned
holders (each, a “Holder” and collectively, the “Holders”) of shares of Class A
common stock, par value $0.001 per share (“Company Common Stock”), of the
Company. The parties to this Agreement are sometimes referred to herein
collectively as the “parties,” and individually as a “party.” Capitalized terms
used herein without definition shall have the respective meanings specified in
the Merger Agreement (as defined below).

RECITALS

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of the date
hereof, by and among Parent, Merger Sub and the Company (as may be amended from
time to time in accordance with this Agreement, the “Merger Agreement”), Merger
Sub will be merged with and into the Company with the Company surviving as the
surviving corporation (the “Merger”), on the terms and subject to the conditions
set forth in the Merger Agreement;

WHEREAS, each Holder is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of the number of shares of Company Common Stock as indicated
opposite such Holder’s name on Schedule I attached hereto (the “Shares”);

WHEREAS, the affirmative vote of the holders of a majority of the outstanding
shares of Company Common Stock (as of the record date for the Company Meeting)
is a condition to the consummation of the Merger; and

WHEREAS, concurrently with the execution and delivery of the Merger Agreement,
and as a condition and inducement to Parent’s, Merger Sub’s and the Company’s
willingness to enter into the Merger Agreement, the Holders have agreed to enter
into this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:

ARTICLE I

VOTING;

GRANT AND APPOINTMENT OF PROXY

Section 1.1 Voting. Each Holder hereby agrees that, from the date of this
Agreement and until the Expiration Time (as defined in Article V), at any
meeting (whether annual or special and each adjourned or postponed meeting) of
the Company Stockholders, however called, each Holder (in such capacity and not
in any other capacity) will (i) appear at such meeting or otherwise cause all of
the Shares owned by such Holder (whether beneficially or of record) to be
counted as present thereat for purposes of calculating a quorum and (ii) vote or
cause to be voted (including by proxy or written consent, if applicable) all of
the Shares owned by such Holder (whether beneficially or of record):



--------------------------------------------------------------------------------

(a) with respect to each meeting at which a vote of Holders on the Merger is
requested (a “Merger Proposal”), in favor of such Merger Proposal (and, in the
event that such Merger Proposal is presented as more than one proposal, in favor
of each proposal that is part of such Merger Proposal), and in favor of any
other matter presented or proposed for approval of the Merger or any part or
aspect thereof or any other transactions or matters contemplated by the Merger
Agreement;

(b) against any Alternative Proposal, without regard to the terms of such
Alternative Proposal, or any other transaction, proposal, agreement or action
made in opposition to adoption of the Merger Agreement or in competition or
inconsistent with the Merger and the other transactions or matters contemplated
by the Merger Agreement;

(c) against any other action, agreement or transaction that is intended, that
would reasonably be expected, or the effect of which would reasonably be
expected, to materially impede, interfere with, delay, postpone, discourage or
adversely affect the Merger or any of the other transactions contemplated by the
Merger Agreement or the performance of its obligations under this Agreement,
including any of the following: (i) any extraordinary transaction, such as a
merger, consolidation or other business combination involving the Company;
(ii) a sale, lease or transfer of all or substantially all of the assets of the
Company, or a reorganization, recapitalization or liquidation of the Company; or
(iii) any material change in the present capitalization or distribution policy
of the Company or any amendment or other change to the Company Charter, Company
Bylaws or other organizational documents of the Company or its Subsidiaries,
excluding, in each such case, (A) any action, agreement or transaction that is
approved in writing by Parent, (B) the Merger and (C) any other transaction that
is expressly contemplated by or provided for in the Merger Agreement;

(d) against any action, proposal, transaction or agreement that would reasonably
be expected to result in a breach in any respect of any covenant, representation
or warranty or any other obligation or agreement of the Company contained in the
Merger Agreement, that would result in the failure of any condition set forth in
Section 8.1 or Section 8.2 of the Merger Agreement to be satisfied, or of such
Holder contained in this Agreement; and

(e) in favor of any other matter necessary to the consummation of the
transactions expressly contemplated by the Merger Agreement, including the
Merger and any adjournment or postponement of the Company Meeting (clauses
(a) through (e) of this Section 1.1, the “Required Votes”).

Section 1.2 Restrictions on Transfers. Each Holder hereby agrees that, from the
date hereof until the Expiration Time, it shall not, directly or indirectly,
except in connection with the consummation of the Merger or as provided in
clauses (x) or (y) in this Section 1.2, (a) sell, transfer, assign, tender in
any tender or exchange offer, pledge, encumber, hypothecate or similarly dispose
of (by merger, by testamentary disposition, by operation of Law or otherwise),
either voluntarily or involuntarily, or enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, Lien, hypothecation or other

 

2



--------------------------------------------------------------------------------

disposition of (by merger, by testamentary disposition, by distributions in
kind, by operation of Law or otherwise), any Shares, (b) deposit any Shares into
a voting trust or enter into a voting agreement or arrangement or grant any
proxy, consent or power of attorney with respect thereto other than, and that is
inconsistent with, this Agreement, (c) take or permit any other action that
would in any way restrict, limit or interfere with the performance of such
Holder’s obligations hereunder or the transactions contemplated hereby or
otherwise make any representation or warranty of such Holder herein untrue or
incorrect in any material respect applicable or (d) agree (regardless of whether
in writing) to take any of the actions referred to in the foregoing clause (a),
(b) or (c); provided, however, a Holder may: (x) transfer Shares to Affiliates
or to a trust established for the benefit of the Holder or any of its Affiliates
if, as a condition to such transfer, the recipient agrees in writing to be bound
by this Agreement and delivers a copy of such executed written agreement to
Parent prior to the consummation of such transfer; (y) transfer Shares with
Parent’s prior written consent; or (z) encumber, pledge or hypothecate the
Shares pursuant to Liens that will be discharged at or prior to the Effective
Time (provided, that (i) such Holder retains the right to vote such Shares for
so long as such Shares remain encumbered, pledged or hypothecated and not
foreclosed upon in connection with a default by the Holder and (ii) any
foreclosure, or transfer in lieu of foreclosure, of shares subject to an
encumbrance, pledge or hypothecation shall be deemed a transfer of the Shares
pursuant to this Section 1.2, and as a condition to such transfer, the party
seeking to foreclose shall agree in writing to be bound by this Agreement and
deliver a copy of such executed written Agreement to Parent prior to the
consummation of such transfer). Nothing in this Agreement shall prohibit direct
or indirect transfers of equity or other interests in any Holder. Any sale,
transfer, assignment, tender, pledge, hypothecation or other disposition in
violation of this Section 1.2 shall be null and void.

ARTICLE II

NO SOLICITATION; CAPACITY

Section 2.1 No Solicitation.

(a) Each Holder will, and will cause its Subsidiaries and its and their
respective directors, officers, and employees, and will use reasonable best
efforts to cause their respective other Representatives to, immediately cease
and cause to be terminated any discussions or negotiations with any Person
(other than Parent and Merger Sub) conducted heretofore or that may be ongoing
with respect to any inquiry, proposal or offer that constitutes, or would
reasonably be expected to lead to, an Alternative Proposal, and request the
return or destruction of all confidential information previously provided to
such Persons by or on behalf of such Holder or its Subsidiaries. Each Holder
agrees that it shall promptly inform its Representatives of the obligations
undertaken in this Section 2.1. Except as permitted by this Section 2.1, each
Holder will not, and will cause its Subsidiaries and its and their respective
directors, officers and employees, and will use reasonable best efforts to cause
their respective other Representatives not to, and shall not publicly announce
any intention to, directly or indirectly, (i) initiate, solicit, knowingly
encourage, knowingly induce or knowingly facilitate (including by way of
furnishing information) any proposal or offer or any inquiries regarding the
making of any proposal or offer, including any proposal or offer to its or the
Company’s stockholders, that constitutes, or would be reasonably be expected to
lead to, an Alternative Proposal; (ii) participate or engage in or otherwise
knowingly facilitate any discussions or negotiations regarding, or furnish to
any Person any information or

 

3



--------------------------------------------------------------------------------

data relating to the Company or any of its Subsidiaries or afford access to the
properties, books or records of the Company or any of its Subsidiaries to any
Person, in connection with or for the purpose of encouraging or facilitating,
any inquiry, proposal or offer that constitutes, or would be reasonably be
expected to lead to, an Alternative Proposal; (iii) approve, endorse or
recommend (or propose to approve, endorse or recommend) any inquiry, proposal or
offer that constitutes, or would be reasonably be expected to lead to, an
Alternative Proposal; (iv) enter into any letter of intent, term sheet,
memorandum of understanding, merger agreement, acquisition agreement, exchange
agreement or any other agreement (whether binding or not) with respect to any
inquiry, proposal or offer that constitutes, or would reasonably be expected to
lead to, an Alternative Proposal or requiring the Company to abandon, terminate
or fail to consummate the Merger or any other transaction contemplated by this
Agreement; or (v) resolve or agree to do any of the foregoing. Without limiting
the foregoing, the parties hereby acknowledge and agree that a breach in any
respect of the restrictions in this Section 2.1 applicable to such Holder by any
of such Holder’s Affiliates and its and their Representatives, to the extent
acting at such Holder’s direction, shall be deemed to be a breach of this
Section 2.1 by such Holder.

(b) In addition to the obligations of each Holder set forth in this Section 2.1,
each Holder will promptly (and in no event later than twenty-four (24) hours
after receipt) notify Parent in writing of any Alternative Proposal or any
offer, proposal or request for discussions or negotiations regarding an
Alternative Proposal (and any changes thereto) or non-public information
relating to the Company or any of its Subsidiaries that could reasonably be
expected to lead to or in connection with an Alternative Proposal, including the
identity of the Person making the Alternative Proposal or offer, proposal,
inquiry or request and (i) if it is in writing, a copy of any such Alternative
Proposal or inquiry, request, offer or proposal and any related draft agreements
or (ii) if not made in writing, the material terms and conditions of any such
Alternative Proposal. Such Holder will keep Parent reasonably informed on a
prompt basis of material developments with respect to any such Alternative
Proposal, including material changes to the status and materials terms of any
such proposal or offer (including any material amendments thereto or any
material change to the scope or material terms or conditions thereof).

(c) To the extent the Company complies with its obligations under Section 6.3(b)
of the Merger Agreement and participates in discussions or negotiations with a
Person regarding an Alternative Proposal, any Holder and/or any of its
Representatives may engage in discussions or negotiations with such Person to
the extent that the Company can act under Section 6.3(b) of the Merger
Agreement.

Section 2.2 Capacity. Notwithstanding any provision of this Agreement to the
contrary, nothing in this Agreement shall limit or restrict a Holder, or any
affiliate, employee or designee of a Holder, who is a director or officer of the
Company or any of its Subsidiaries from acting in such capacity or fulfilling
the obligations of such office, including by voting, in his or her capacity as a
director, officer, employee or agent of the Company or any of its Subsidiaries’,
in the Holder’s, or its affiliate’s, employee’s or designee’s, sole discretion
on any matter. In this regard, a Holder shall not be deemed to make any
agreement or understanding in this Agreement in such Holder’s capacity as a
director or officer of the Company. Each Holder is executing this Agreement
solely in the Holder’s capacity as a beneficial holder of Shares.

 

4



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

OF THE HOLDERS

Section 3.1 Representations and Warranties. Each Holder severally and not
jointly represents and warrants to Parent, Merger Sub and the Company as
follows:

(a) As of the date of this Agreement and except as disclosed in the Holders’
Schedule 13G or 13D filed with the SEC or in the Company SEC Documents: (i) such
Holder is the beneficial owner (as defined in Rule 13d-3 of the Exchange Act) of
the number of Shares indicated opposite such Holder’s name on Schedule I hereto;
(ii) such Holder has good title to such Shares free and clear of any Liens
(other than Permitted Liens); (iii) such Holder has sole unrestricted voting
power with respect to such Shares, and full power of disposition, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all of such Holder’s Shares; and (iv) none of the Shares is subject
to any voting trust or other agreement, arrangement, or restriction with respect
to the voting of the Shares to the extent such Shares have voting rights. The
number of Shares indicated opposite such Holder’s name on Schedule 1 are the
only equity interests in the Company beneficially owned (as defined in Rule
13d-3 of the Exchange Act) by such Holder as of the date of this Agreement, and
such Holder neither holds nor has any beneficial ownership in any other equity
interests in the Company.

(b) If such Holder is an entity, such Holder is duly organized and validly
existing in good standing under the Laws of the jurisdiction in which it is
incorporated or constituted. The consummation of the transactions expressly
contemplated by this Agreement are within such Holder’s entity power and have
been duly authorized by all necessary entity actions on the part of such Holder.
Such Holder has all requisite power and authority to execute and deliver, and
perform its obligations under, this Agreement and to consummate the transactions
contemplated by this Agreement.

(c) This Agreement has been duly and validly executed and delivered by such
Holder. Assuming the due authorization, execution and delivery by Parent and
Merger Sub of this Agreement, this Agreement constitutes a legal, valid and
binding agreement of such Holder, enforceable against such Holder in accordance
with its terms, except as enforcement may be limited by general principles of
equity (whether applied in a court of law or a court of equity) and by
bankruptcy, insolvency, and similar Laws affecting creditors’ rights and
remedies generally.

(d) The execution and delivery of this Agreement by such Holder does not, and
the performance by such Holder of its obligations under this Agreement will not:
(i) violate any Law applicable to such Holder or such Holder’s Shares,
(ii) except as may be required by the rules and regulations of the NYSE, the
Securities Act, and applicable securities Laws, require any consent, approval,
order, authorization or other action by, or filing with or notice to, any Person
(including any Governmental Authority) under, give rise to any right of
termination, cancellation or acceleration under, result in the creation of any
Lien on any of the Shares, or constitute a default (with or without the giving
of notice or the lapse of time or both) under, any Contract, agreement, trust,
commitment, order, judgment, writ, stipulation, settlement, award, or decree or
other instrument binding on such Holder or any applicable Law, or (vii) if such
Holder is an entity, violate any provision of any charter, bylaw or other
organizational document of such Holder.

 

5



--------------------------------------------------------------------------------

(e) As of the date of this Agreement there is no Proceeding pending against, or
to the knowledge of such Holder, threatened against such Holder or any of such
Holder’s properties or assets (including the Shares) that would reasonably be
expected to prevent, delay or impair the consummation by such Holder of the
transactions contemplated by this Agreement, or otherwise impair such Holder’s
ability to perform its obligations under this Agreement.

(f) Such Holder has had the opportunity to review the Merger Agreement and this
Agreement with counsel of such Holder’s own choosing. Such Holder understands
and acknowledges that Parent, Merger Sub and the Company are entering into the
Merger Agreement in reliance upon such Holder’s execution, delivery and
performance of this Agreement.

(g) No broker, finder, investment banker or financial advisor is entitled to any
brokerage, finder’s, financial advisor’s or other similar fee or commission, or
the reimbursement of expenses, in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of such Holder for which the
Company, Parent or Merger Sub would be responsible, except as expressly set
forth in the Merger Agreement.

Section 3.2 Covenants. Each Holder hereby:

(a) irrevocably waives, and agrees not to exercise, any rights of appraisal or
rights of dissent (including pursuant to Section 262 of the DGCL) in respect of
such Holder’s Shares that may arise with respect to the Merger;

(b) agrees to promptly notify Parent of the number of any additional Shares
acquired by such Holder or any of its Subsidiaries after the date hereof and
prior to the Expiration Time; and, for the avoidance of doubt, any such Shares
shall be subject to the terms of this Agreement as though owned by such Holder
on the date hereof;

(c) agrees not to commence or join in, and agrees to take all actions necessary
to opt out of any class in any class action with respect to, any claim,
derivative or otherwise, against Parent, Merger Sub, the Company or any of their
respective successors (i) challenging the validity of, or seeking to enjoin the
operation of, any provision of this Agreement (other than in connection with any
breach of this Agreement by Parent, Merger Sub or the Company) or (ii) alleging
breach of any fiduciary duty of any Person in connection with the negotiation
and entry into the Merger Agreement;

(d) agrees, from the date hereof until the Expiration Time, Holder will not, and
will not permit any entity under Holder’s control to, deposit any of the Shares
in a voting trust, grant any proxies with respect to the Shares, or subject any
of the Shares to any arrangement with respect to the voting of the Shares other
than agreements entered into with Parent and Merger Sub; and

(e) shall and does authorize the Company or its counsel to notify the Company’s
transfer agent that there is a stop transfer order with respect to all of the
Shares (and that this Agreement places limits on the voting and transfer of such
Shares); provided, however, that the Company or its counsel further notifies the
Company’s transfer agent to lift and vacate the stop transfer order with respect
to the Shares following the Expiration Time.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF PARENT AND MERGER SUB

Section 4.1 Representations and Warranties of Parent and Merger Sub1. . Each of
Parent and Merger Sub represents and warrants to each Holder and the Company as
follows:

(a) Each of Parent and Merger Sub is duly incorporated and validly existing in
good standing under the Laws of the jurisdiction in which it is incorporated or
constituted. The consummation of the transactions expressly contemplated by this
Agreement are within each of Parent’s and Merger Sub’s entity power and have
been duly authorized by all necessary entity actions on the part of each of
Parent and Merger Sub. Each of Parent and Merger Sub has all requisite power and
authority to execute and deliver, and perform its obligations under, this
Agreement and to consummate the transactions expressly contemplated by this
Agreement.

(b) This Agreement has been duly and validly executed and delivered by Parent
and Merger Sub. Assuming the due authorization, execution and delivery by Holder
of this Agreement, this Agreement constitutes a valid and binding agreement of
Parent and Merger Sub, enforceable against Parent and Merger Sub in accordance
with its terms, except as enforcement may be limited by general principles of
equity (whether applied in a court of law or a court of equity) and by
bankruptcy, insolvency, and similar Laws affecting creditors’ rights and
remedies generally.

(c) The execution and delivery of this Agreement by each of Parent and Merger
Sub, and the performance by Parent and Merger Sub of its respective obligations
hereunder, does not violate: (i) any Law to which such party is subject; or
(ii) any charter, bylaw or other organizational document of Parent or Merger
Sub.

(d) To the knowledge of Parent and Merger Sub, there is no Proceeding pending
against, or threatened in writing against Parent or Merger Sub that would
prevent, delay or impair the consummation by Parent or Merger Sub of the
transactions expressly contemplated by this Agreement, or otherwise impair its
ability to perform its respective obligations hereunder.

ARTICLE V

TERMINATION; DISCLOSURE

Section 5.1 Termination. This Agreement shall terminate and be of no further
force or effect upon the earliest to occur of: (a) the Effective Time; (b) the
termination of the Merger Agreement pursuant to and in compliance with
Section 9.1 therein; (c) the date of any modification or amendment to, or the
waiver of any provision of, the Merger Agreement, as in effect on the date
hereof, that reduces the amount, changes the form of consideration payable, or
otherwise adversely affects such Holder of the Company in any material respect;
(d) a Change in Recommendation as permitted by and in compliance with
Section 6.3 of the Merger Agreement; (e) the effectiveness of a written
agreement executed by the parties to this Agreement to terminate this Agreement
or (f) the election of any Holder to terminate this Agreement if the Effective
Time

 

7



--------------------------------------------------------------------------------

has not occurred on or before April 7, 2020 (the earliest of such times, the
“Expiration Time”). Notwithstanding the preceding sentence, this Article V and
Article VI shall survive any termination of this Agreement. Upon the valid
termination or expiration of this Agreement in accordance with this Section 5.1,
no party shall have any further obligations or liabilities under this Agreement;
provided that any party’s liability resulting from a breach of this Agreement
prior to the Expiration Time shall survive the termination of this agreement.

Section 5.2 Disclosure. Subject to the terms of this Section 5.2, each Holder
shall permit the Company, Parent and Merger Sub to publish and disclose in all
documents and schedules filed with the SEC, and any press release or other
disclosure document that Parent or Merger Sub reasonably determines to be
necessary in connection with the Merger and any other transactions expressly
contemplated by the Merger Agreement, such Holder’s identity and ownership of
Shares and the nature of such Holder’s commitments, arrangements, and
understandings under this Agreement. The Company, Parent or Merger Sub, as
applicable, shall give the Holders reasonable advance notice prior to any such
disclosure or publication and provide at the same time a copy of any such
disclosure or publication to the Holders to the extent reasonably practicable
and permitted by applicable Law. Each of Parent and Merger Sub shall accept all
reasonable comments provided by the Holder with respect to any such disclosure
or publication. Each Holder acknowledges that, subject to the terms of this
paragraph, Parent, Merger Sub and the Company may file this Agreement or a form
hereof with the SEC or any other Governmental Authority. Each Holder agrees to
promptly notify Parent of any required corrections with respect to any written
information supplied by it specifically for use in any such disclosure document,
if and to the extent that such Holder shall become aware that any such
information shall have become false or misleading in any material respect.
Except as required by applicable Law, no Holder shall make any public
announcement regarding this Agreement, the Merger Agreement or the Transactions
without the prior written consent of Parent (such consent not to be unreasonably
withheld, conditioned or delayed). Nothing in this Agreement shall prohibit any
Holder from amending any Schedule 13D or Schedule 13G in respect of this
Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Expenses. All fees, costs and expenses (including attorneys’,
auditors’ and financing fees, if any) incurred in connection with the
preparation, execution and delivery of this Agreement and compliance herewith
shall be paid by the party incurring such expenses, whether or not the Merger is
consummated.

Section 6.2 Notices. All notices and other communications hereunder will be in
writing and deemed given if (a) delivered personally to the party to be
notified; (b) received when sent by e-mail or by facsimile transmission by the
party to be notified, provided that notice given by e-mail or by facsimile shall
not be effective unless either (i) a duplicate copy of such e-mail or facsimile
notice is promptly given by one of the methods described in this Section 6.2 or
(ii) the receiving party delivers a written confirmation of receipt for such
notice either by e-mail or facsimile or any other method described in this
Section 6.2; or (c) delivered by a nationally recognized overnight courier or
registered or certified mail (return receipt requested), postage prepaid, with
confirmation of delivery, in each case, to the parties at the addresses listed
below (or at such other address for a Party as specified by like notice,
provided, that notices of a change of address will be effective only upon
receipt thereof):

 

8



--------------------------------------------------------------------------------

If to Parent or Merger Sub, to:

c/o Citizen Energy Operating, LLC

320 S. Boston Ave., Suite 900

Tulsa, Oklahoma 74103

Attn: Tim Helms

Email: Tim@ce2ok.com

With a copy to (which does not constitute notice):

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: Ryan J. Maierson

Email:     Ryan.maierson@lw.com

If to Holders:

[___________]

Attention: [___________]

Email: [___________]

With a copy to (which does not constitute notice):

[___________]

Attention: [___________]

Email: [___________]

If to the Company:

Roan Resources, Inc.

14701 Hertz Quail Springs Pkwy

Oklahoma City, Oklahoma 73134

Attention: David Edwards

Email: david.edwards@roanresources.com

With a copy to (which does not constitute notice):

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention: Stephen M. Gill

                  Alan Beck

Email: sgill@velaw.com; abeck@velaw.com

 

9



--------------------------------------------------------------------------------

Section 6.3 Amendments; Waivers. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed
(i) in the case of an amendment, by Parent, Merger Sub, each Holder and the
Company and (ii) in the case of a waiver, by the party (or parties) against whom
the waiver is to be effective. No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
waiver of any provision of this Agreement by any party shall be deemed a waiver
of any other provision by such party, nor shall any such waiver be deemed a
continuing waiver of any provision by such party. Any amendment or waiver
effected in accordance with this Section 6.3 shall be binding upon the parties
and their respective successors and assigns.

Section 6.4 Assignment. Except as set forth in Section 1.2, this Agreement shall
be binding upon, and inure to the benefit of, the respective parties and their
permitted successors, assigns, heirs, executors, administrators, and other legal
representatives, as the case may be. This Agreement may not be assigned by any
party without the prior written consent of the other parties to this Agreement.
Notwithstanding the foregoing, Parent may assign its rights and obligations
under this Agreement to any Affiliate of Parent, so long as Parent remains
liable for its obligations hereunder.

Section 6.5 No Partnership, Agency, or Joint Venture. This Agreement is intended
to create, and creates, a contractual relationship and is not intended to
create, and does not create, any agency, partnership, joint venture or any like
relationship between the parties hereto.

Section 6.6 Entire Agreement. This Agreement, together with Schedule I, the
Merger Agreement and the other documents and certificates delivered pursuant
hereto and thereto, constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among or between any of
the parties with respect to the subject matter of this Agreement.

Section 6.7 No Third-Party Beneficiaries. Subject to Section 6.4, the provisions
of this Agreement are binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, and no provision
of this Agreement is intended to confer any rights, benefits, remedies,
obligations or liabilities hereunder upon any Person other than the parties
hereto and their respective successors and permitted assigns.

Section 6.8 Governing Law; Venue. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, regardless of
the Laws that might otherwise govern under applicable principles of conflicts of
Laws. In any action or proceeding arising out of or relating to this Agreement
or any of the transactions expressly contemplated by this Agreement, each of the
parties: (a) irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of the Delaware Court of Chancery located in
Wilmington, Delaware and any appellate court therefrom (the “Chosen Courts”);
(b) irrevocably consents to service of process by first class certified mail,
return receipt requested, postage prepaid, to the address at which such party is
to receive notice in accordance with Section 6.2; and (c) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from the Chosen Courts. A final non-appealable judgment from
the Chosen Courts in any such action or proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law.

 

10



--------------------------------------------------------------------------------

Section 6.9 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES AND COVENANTS
THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN
CONNECTION WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 6.9 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 6.10 Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance its terms or was otherwise breached. Accordingly,
the parties shall be entitled to specific performance, in addition to any other
remedy to which they are entitled at law or in equity, for any breach or
threatened breach of this Agreement. The parties to this Agreement acknowledge
that the right of specific performance is an integral part of the transactions
contemplated by this Agreement and without that right, none of the parties would
have entered into this Agreement. The parties agree that the non-breaching party
may seek (and the breaching party hereby agrees not to contest the non-breaching
party’s ability to obtain) the equitable remedy of injunctive relief including,
without limitation, an injunction or injunctions to prevent and enjoin such
breaches in the Chosen Courts. In any Proceeding for specific performance, the
parties will waive the defense of adequacy of a remedy at law, and the parties
waive any requirement for the securing or posting of any bond in connection with
the remedies referred to in this Section 6.10.

Section 6.11 Interpretation. Unless expressly provided for elsewhere in this
Agreement, this Agreement will be interpreted in accordance with the following
provisions: (a) the words “this Agreement,” “herein,” “hereby,” “hereunder,”
“hereof,” and other equivalent words refer to this Agreement as an entirety and
not solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used; (b) examples are
not to be construed to limit, expressly or by implication, the matter they
illustrate; (c) the word “including” and its derivatives means “including
without limitation” and is a term of illustration and not of limitation; (d) all
definitions set forth herein are deemed applicable whether the words defined are
used herein in the singular or in the plural and correlative forms of defined
terms have corresponding meanings; (e) the word “or” is not exclusive, and has
the inclusive meaning represented by the phrase “and/or”; (f) a defined term has
its defined meaning throughout this Agreement and each exhibit and schedule to
this Agreement, regardless of whether it appears before or after the place where
it is defined; (g) all references to prices, values or monetary amounts refer to
United States dollars; (h) wherever used herein, any pronoun or pronouns will be
deemed to include both the singular and plural and to cover all genders;
(i) this Agreement has been jointly prepared by the parties hereto, and this
Agreement will not be construed against any Person as the

 

11



--------------------------------------------------------------------------------

principal draftsperson hereof or thereof and no consideration may be given to
any fact or presumption that any party had a greater or lesser hand in drafting
this Agreement; (j) the captions of the articles, sections or subsections
appearing in this Agreement are inserted only as a matter of convenience and in
no way define, limit, construe or describe the scope or extent of such section,
or in any way affect this Agreement; (k) any references herein to a particular
Section, Article or Exhibit means a Section or Article of, or an Exhibit to,
this Agreement unless otherwise expressly stated herein; the Exhibit attached
hereto is incorporated herein by reference and will be considered part of this
Agreement; (l) unless otherwise specified herein, all accounting terms used
herein will be interpreted, and all determinations with respect to accounting
matters hereunder will be made, in accordance with GAAP, applied on a consistent
basis; (m) all references to days mean calendar days unless otherwise provided;
and (n) all references to time mean Eastern time.

Section 6.12 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

Section 6.13 Counterparts. This Agreement and any amendments may be executed in
one or more counterparts, all of which will be considered one and the same
agreement. This Agreement and any amendments will become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. Each of the parties also agrees that all parties need not sign
the same counterpart. Delivery of an executed signature page of this Agreement
by facsimile or other customary means of electronic transmission (e.g., “pdf”)
will be effective as delivery of a manually executed counterpart hereof and will
be considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party may raise the use of an
electronic delivery to deliver a signature, or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of an
electronic delivery, as a defense to the formation of a contract. Each party
waives any such defense, except to the extent such defense relates to lack of
authenticity.

Section 6.14 Severability. If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, as
determined by a final judgment of a court of competent jurisdiction, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions are
not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions be
consummated as originally contemplated to the fullest extent possible.

Section 6.15 No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties to this Agreement unless and until: (a) the
Merger Agreement is executed by the Parent, Merger Sub and the Company; and
(b) this Agreement is executed by all parties to this Agreement.

 

12



--------------------------------------------------------------------------------

Section 6.16 Non-Recourse. Notwithstanding anything to the contrary contained in
this Agreement, this Agreement may only be enforced against, and any claims or
causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement, may
only be made against the entities and persons that are expressly identified as
parties in their capacities as such. No former, current or future equity
holders, controlling persons, directors, officers, employees, general or limited
partners, members, managers, agents or Affiliates of any party to this
Agreement, or any former, current or future direct or indirect equity holder,
controlling person, director, officer, employee, general or limited partner,
member, manager, agent or Affiliate of any of the foregoing (each, a
“Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties to this Agreement or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, the
transactions contemplated hereby or in respect of any representations made or
alleged to be made in connection with this Agreement. Without limiting the
rights of any party against the other parties to this Agreement, in no event
shall any party or any of its Affiliates seek to enforce this Agreement against,
or make any claims for breach of this Agreement against, any Non-Recourse Party.
Nothing in this Agreement precludes the parties or any Non-Recourse Parties from
exercising any rights, and nothing in this Agreement shall limit the liability
or obligations of any Non-Recourse Party, in each case under the Merger
Agreement or any other agreement to which they are specifically a party or an
express third party beneficiary thereof. This Section 6.16 is subject to, and
does not alter the scope or application of, Section 6.10.

Section 6.17 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent, Merger Sub or the Company any direct or indirect
ownership or incidence of ownership of or with respect to the Shares. All
rights, ownership and economic benefits of and relating to the Shares shall
remain vested in and belong to each applicable Holder. Neither Parent nor Merger
Sub shall have any authority to manage, direct, restrict, regulate, govern, or
administer any of the policies or operations of the Company or exercise any
power or authority to direct such Holder in the voting of any of the Shares,
except as otherwise provided in this Agreement.

Section 6.18 Holder Obligations Several and Not Joint. The obligations of each
Holder hereunder shall be several and not joint, and no Holder shall be liable
for any breach of the terms of this Agreement by any other Holder.

Section 6.19 Mutual Drafting. Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. Accordingly, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

***Signature Pages Follow***

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

CITIZEN ENERGY OPERATING, LLC

By:  

 

Name: Title: CITIZEN ENERGY PRESSBURG INC.

By:  

 

Name: Title:

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

ROAN RESOURCES, INC.

By:  

 

Name: David M. Edwards Title: Chief Financial Officer

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

[HOLDER]

By:  

 

Name: Title: [HOLDER]

By:  

 

Name: Title:

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Holder and Address

  

Shares

[Holder]

   [____]

[Holder]

   [____]

Schedule I-1